DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 20-24, 26, 28, 30-32 and 35-39 are allowed.  The claims are drawn to a rubber composition which incorporates a copolymer consisting of an ethylene monomer and a vinyl acetate monomer, silica, peroxide crosslinking system and a coupling agent.  
The claims are allowable over the closest prior art as noted below:
Lettow et al (US 2013/0150516) teaches a rubber composition (Abstract) which comprises: an ethylene vinyl acetate copolymer ([0016]), a reinforcing inorganic filler comprising silica ([0006]) which is present in the amount from 1 to 100 phr ([0012]), a peroxide crosslinking system ([0043]) and a silane coupling agent such as methacryloxypropyltrimethoxysilane ([0045]) which reads on Formula (I).  Lettow indicates that only one type of rubber is needed ([0016]), and hence, the amount of the ethylene vinyl acetate can be 100 phr. However, Lettow fails to teach the amount of the silane coupling agent.  Lettow also fails to teach the amount of the ethylene monomer in the copolymer.
Park et al (US 2015/0119504)  teaches a rubber composition which incorporates a silane coupling agent methacryloxypropyltrimethoxysilane ([0054]) which is present in the amount from 1 to 20 phr ([0055]).  However, it fails to teach the other components of the recited rubber composition.
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/               Primary Examiner, Art Unit 1764